Case 1:19-cv-21391-KMW Document 74 Entered on FLSD Docket 09/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 19-21391-CIV-WILLIAMS



  KENDRA MOORE,

           Plaintiff

  vs.

  KING GAME, INC.,
  MARC O. FITZ-RITSON

           Defendants.

                                /


                                             ORDER

           THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation on Plaintiff’s motion for final default judgment against Defendant

  Marc O. Fitz-Ritson (the “Report”). (DE 73). The Parties did not file objections to the

  Report and the time to do so has now passed. Accordingly, upon an independent review

  of the Report, the record, and applicable case law, it is ORDERED AND ADJUDGED

  that:

        1. The Report (DE 73) is AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for final default judgment against Defendant Marc O. Fitz-Ritson
           (DE 71) is GRANTED.

        3. Judgment is ENTERED in favor of Plaintiff Kendra Moore and against Defendant
           Marc O. Fitz-Ritson in the amount of $23,146.07 in unpaid overtime and minimum
           wages and $23,146.07 in liquidated damages, plus statutory interest. Defendants
           Marc O. Fitz-Ritson and King Game are jointly and severally liable for this amount.

           DONE AND ORDERED in Chambers in Miami, Florida this 21st day of September,

  2021.

                                                1
Case 1:19-cv-21391-KMW Document 74 Entered on FLSD Docket 09/21/2021 Page 2 of 2




  CC:

  Marc O. Fitz-Ritson
  16600 NW 54th Ave, Apt. # 9
  Miami, Florida 33014




                                       2
